Citation Nr: 1234579	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-46 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) to include a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  The Veteran died in late 2011.  The appellant is the Veteran's widow and has been properly substituted as the claimant in this matter, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions dated in February 2009 and November 2009 of the Milwaukee, Wisconsin, regional office (RO) of the Department of Veterans Affairs (VA).   

Service connection was initially granted for blast concussion with secondary conversion reaction in a March 1970 rating decision.  A 10 percent rating was assigned from September 18, 1969.  A February 2009 rating decision recharacterized this disorder as an anxiety disorder and depressive disorder and assigned a 30 percent rating from June 30, 2008.  A November 2009 rating decision recharacterized this disorder as PTSD and depressive disorder.  A temporary 100 percent rating was assigned from June 15, 2009 based upon hospitalization and a 30 percent rating was assigned from September 1, 2009.   

In June 2012, the appellant appeared at a hearing held before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of this appeal, in March 2011, the Veteran reported that he was no longer working due mainly to his PTSD.  A claim for a total rating based on individual unemployability is raised and REFERRED to the RO for appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability).  

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on her part. 


FINDINGS OF FACT

1.  Beginning on June 30, 2008, the service-connected PTSD was shown to have been manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

2.  From June 30, 2008, the evidence shows that the Veteran's PTSD did not more closely approximate the criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships.   



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, but no more for the service-connected PTSD have been met from June 30, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notification obligation was accomplished by way of a letter from the RO to the Veteran dated July 2008.  This letter effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  Additionally, the July 2008 letter complied with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) by informing the Veteran of how the RO assigns disability ratings and effective dates if a claim for an increased rating is granted.  The RO provided additional VCAA notice letters to the Veteran in June 2009 and October 2009.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from August 2008 to July 2011 are associated with the claims folder.  Vet Center treatment records dated in 2008 are associated with the claims file.  In August 2008, the Veteran stated that he began to received treatment for his psychiatric disorder in 2008 and he had no other information or evidence to submit.  There is no identified evidence that need to be addressed.  

The Veteran underwent VA examinations in 2008 and 2009 to obtain medical evidence as to the severity of the service-connected PTSD.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide medical examinations as "necessary to make a decision on a claim.").

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the appellant's testimony at the recent hearing focused on the elements necessary to substantiate the Veteran's claim for an increase and demonstrated, along with the representative's statements, that she had actual knowledge of the elements necessary to substantiate the claim. Consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claim based on the current record.

Under the circumstances, the Board finds there is no reasonable possibility that further assistance would aid the appellant in substantiating the claim.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim of entitlement to an increased evaluation of PTSD.  The Veteran and the Appellant have been given ample opportunity to present evidence and argument in support of the claim. All relevant evidence necessary for an equitable disposition of the appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).

Law and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2011).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.   

A 50 percent disability rating is warranted, under 38 C.F.R. § 4.130, Diagnostic Code 9411, if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-, and long-, term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is assignable for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation for PTSD is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits of the Claim

For the period of the appeal, the service-connected PTSD is shown to have been manifested by disability picture that more closely resembles the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

The preponderance of the evidence establishes that the PTSD causes daily intrusive thoughts, social withdrawal, occasional nightmares, exaggerated startle response, moderate irritability, decreased concentration, hypervigilence, decreased enjoyment and enthusiasm, intense survivor's guilt, depression, and general numbing.  See the October 2009 VA examination report, the October 2008 F.S. mental health evaluation report, and the September 2008 Vet Center mental health intake assessment.   

The GAF scores for the PTSD as shown by the medical evidence were as follows:  57 assigned in August 2008; 55 and 58 assigned in August 2008; 65 assigned in September 2008; 55 assigned in October 2008; 40 assigned in June 2009; 60 assigned in June 2009; 55 assigned in August 2009; 59 assigned in October 2009; and 57 assigned in July 2011.  See the August 2008 VA mental health treatment record; the August 2008 Adult Bio psycho social assessment; the September 2008 VA examination report; the October 2008 F.S. mental health evaluation; the VA hospital records dated in June 2009 and August 2009; a June 2009 VA mental health treatment record; the October 2009 VA psychiatric examination report; and the July 2011 statement from the Veteran's psychiatrist.   

The GAF scores for this time period were predominantly in the mid to high 50's which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM IV.  The Board notes that a GAF score of 40 was assigned in June 2009 upon admission to an inpatient PTSD treatment program.  A temporary 100 percent rating was assigned from June 15, 2009 to August 31, 2009 based upon this hospitalization.     

There is medical evidence in the record which assessed the PTSD symptoms as serious and moderate to severe.  The September 2008 Vet Center mental intake assessment and the October 2008 F.S. mental health evaluation report indicate that the PTSD symptoms were serious.  The October 2009 VA psychiatric examination report indicates that the PTSD caused moderate to severe dysfunction especially with negative re-experiencing which results in depression and anger.    

The medical evidence is reflective of more persistent impairment and continuously reduced reliability and productivity.  The evidence shows that the Veteran's PTSD caused more than mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The evidence shows that the service-connected PTSD caused moderate to severe symptoms which affected the Veteran on a continuous basis and causes social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  The evidence shows that the Veteran was able to maintain close social relationships with family members but he had difficulty maintaining effective social relationships outside of his family.  
 
While a 50 percent rating for the service-connected PTSD for the entire appeal period is warranted, the preponderance of the evidence is against the assignment of a 70 percent rating for the service-connected PTSD for the entire appeal period.   PTSD was not shown to cause deficiencies in all areas (work, school, family relations, judgment, thinking, or mood) or an inability to maintain effective social and work relationships.   

There is no evidence of deficiencies in thinking or judgment due to the PTSD.  The medical evidence of record indicates that the Veteran's judgment and insight were adequate.  Thought process was described as logical, linear, and goal directed.  The Veteran was described as oriented.  See the August 2008 VA mental health treatment record; the August 2008 Adult Bio psycho social assessment; the September 2008 VA examination report; the October 2008 F.S. mental health evaluation; the VA hospital records dated in June 2009 and August 2009; the June 2009 VA mental health treatment record; and the October 2009 VA psychiatric examination report.

While there is evidence that the PTSD and depressive disorder caused some depressed mood, and some impairment of social functioning; the preponderance of the evidence shows moderate social impairment.  The evidence of record shows that the Veteran was noted to be socially isolated outside of family members.  However, he reported having close relationships with his spouse and children.  The medical evidence does not establish an inability to establish and maintain effective relationships or a deficiency in family relations.    

The October 2009 VA psychiatric examination report indicates that the Veteran had minimal occupational impairment due to the PTSD.  The Board finds that the evidence does not establish a deficiency in work due to the PTSD.  The record shows that the Veteran was employed by the same company for over 30 years after service.   

After a review of the evidence of record, the Board finds that the Veteran's PTSD symptoms did not approximate the criteria supporting a 70 percent rating.  

In addition, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

In conclusion, the Board finds that, for the period of the appeal, the service-connected PTSD is shown to have been manifested by disability picture that more closely approximates the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  Thus, the claim for an increased rating is granted to that extent.  

In view of the Court's holding in Hart, supra, the Board has considered whether the Veteran is entitled to staged ratings for his service-connected PTSD.   

However, a staged rating under Hart is not for application since the evidence shows that a 50 percent rating for the service-connected PTSD is warranted for the entire appeal period.  It appears from the evidence that the PTSD has remained essentially constant over the entire time.  As noted, a November 2009 rating decision assigned a temporary 100 percent rating to the PTSD from June 15, 2009 to August 31, 2009 based upon hospitalization.  Additional staged ratings are not warranted.   

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment. 

The demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

In conclusion, the Board finds that the assignment of a 50 percent rating, but no more for the service-connected PTSD is warranted for the entire appeal period.   


ORDER

A 50 percent rating for service-connected PTSD is warranted for the entire appeal period.  


REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Board finds that the Veteran's claim for a higher rating for the PTSD included a claim for a TDIU rating.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

There is evidence of occupational impairment.  The October 2009 VA examination report notes indicates that the PTSD caused minimal occupational impairment.  However, in a March 2011 statement, the Veteran asserted that he was no longer able to work since June 2009 mainly due to the PTSD and he had no motivation to work.  

In light of the medical evidence of record, the Board determines that development and adjudication of the TDIU claim to include on an extraschedular basis under 4.16(b) is essential to avoid potential prejudice to the appellant.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should inform the appellant and her representative of the elements of a claim for TDIU rating that complies with the notification requirements of VCAA and permit the appellant full opportunity to supplement the record as desired.  The RO should conduct any additional development of this claim in accordance with 38 C.F.R. § 3.159.  

2.  Then, following completion of any indicated development, the RO should adjudicate the claim for total rating based upon individual unemployability by reason of service-connected disability.  

If any benefit sought on appeal remains denied, the RO should provide the appellant and her representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford the a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


